Citation Nr: 1048055	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to March 
1976, and from October 1976 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which denied 
entitlement to an increased rating in excess of 20 percent for 
myoclonic epilepsy.  The claim file subsequently was transferred 
to the RO in San Diego, California.  

The Veteran was scheduled for a Board hearing in January 2009, 
but the Veteran did not appear or indicate any desire to 
reschedule the hearing.

In September 2009, the Board denied the increased rating claim.  
The Board also determined that an inferred claim for a total 
disability rating based on individual unemployability (TDIU) 
under Rice v. Shinseki, 22 Vet. App. 447 (2009) had been raised, 
and remanded that claim for additional development.

The issue of entitlement to an increased rating for 
service-connected myoclonic epilepsy has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is warranted to address the merits of the 
Veteran's TDIU claim.  Specifically, the record reveals that the 
most recent VA medical examination occurred in June 2010.  In 
correspondence dated August 2010, the Veteran contends that his 
myclonic epilepsy has worsened since that time.  Specifically, he 
contends that his seizures have become more frequent and intense, 
and that it is "too dangerous for me to continue working in my 
previous vocation."  In view of the Veteran's statement, he 
should be afforded another VA examination in order to assess the 
current severity of his myoclonic epilepsy.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurological examination to determine whether 
the Veteran is prevented from obtaining 
gainful employment as result of his myoclonic 
epilepsy.

The claim file must be reviewed in 
conjunction with the examination and a 
rationale for all opinions must be provided.

2.  Based on the above examination findings, 
decide whether the Veteran's case warrants 
referral to the Director of Compensation and 
Pension for consideration of an 
extraschedular evaluation.

3.  If a TDIU is not granted, issue the 
Veteran and his representative a supplemental 
statement of the case and allow a reasonable 
time for a response before returning the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.  2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


